Haskell County, Texas Jones County, Texas
Nolan County, Texas Reagan County, Texas
Runnels County, Texas Taylor County, Texas

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

FIRST AMENDMENT TO DEEDS OF TRUST, MORTGAGES,
SECURITY AGREEMENTS, ASSIGNMENTS OF PRODUCTION,
AND FINANCING STATEMENTS

THIS FIRST AMENDMENT TO DEEDS OF TRUST, MORTGAGES, SECURITY AGREEMENTS,
ASSIGNMENTS OF PRODUCTION, AND FINANCING STATEMENTS (this “Amendment”), dated as
of August 1, 2008, is executed by and between Permian Legend Petroleum, LP, a
Texas limited partnership, whose address is 3327 West Wadley Avenue, Suite 3,
#267, Midland, Texas 79707 (the “Grantor”), and AMERICAN STATE BANK, whose
address is 620 North Grant, Odessa, Texas 79761-4797 (the “Bank”).

NOTICE IS TAKEN OF THE FOLLOWING:



A.   Reference is made to that certain Loan Agreement, dated August 1, 2007, by
and between Grantor; Guarantors, as Borrowers; and Bank, as Lender (as so
amended, the “Existing Loan Agreement”). Pursuant to the terms of the Existing
Loan Agreement, Grantor previously executed that certain Term Loan, dated
May 15, 2008, in the original principal amount of $250,000.00, and that certain
Revolver Loan, dated August 1, 2007, in the original principal amount of
$1,600,000.00, in favor of the Bank (the “Existing Notes”).



B.   Reference is further made to those Deeds of Trust, Mortgages, Security
Agreements, Assignments of Production, and Financing Statements, and
modifications thereto, described by reference to their dates of execution and
the recordation data pertaining thereto on the Schedule “1”attached hereto and
made a part hereof for all purposes, each of which is from the Grantor to Mike
Marshall, as Trustee for the benefit of the Bank (collectively, as so amended,
the “Deeds of Trust”). The Deeds of Trust secure Grantor’s performance under the
Existing Notes.



C.   Grantor and the Bank have now entered into a new Loan Agreement, dated as
of August 1, 2008 (the “Loan Agreement”). Pursuant to the terms of the Loan
Agreement, at the request of the Grantor, the Bank has agreed to extend to the
Grantor a new term loan in the amount of One Million Six Hundred Seventy-Five
Thousand and No/100 Dollars ($1,675,000.00) (the “Loan"), which renews and
extends, the indebtedness evidenced by the Existing Note. To evidence the Loan,
Grantor has executed a term note, in the original principal amount of One
Million Six Hundred Seventy-Five Thousand and No/100 Dollars ($1,675,000.00)
(the “Note”). By its term, the Note will fully and finally mature on October 15,
2008.



D.   In order to confirm that the lien granted under the Deeds of Trust secures
the Grantor’s performance under the Notes, to add certain oil and gas properties
owned by the Grantor to those properties defined below as “Mortgaged
Properties”, and to correct and amend certain of the descriptions of those
Mortgaged Properties previously described, the Grantor and the Bank have agreed
to execute this Amendment.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantor and the Bank, for themselves and their respective heirs,
personal representatives, successors, and assigns, have agreed and by the
execution hereof do evidence their agreement to the following:



  1.   Definitions. Except where provided otherwise herein, all terms defined in
the Deeds of Trust shall have the same meaning in this Amendment.



  2.   Structure. The parties confirm that pursuant to the terms of the Loan
Agreement, the Bank has agreed to advance the Loan to the Grantor. Grantor
agrees that the amounts owed pursuant to the terms of the Note shall be added to
the obligations secured by the Deeds of Trust, with the understanding that final
maturity will occur under the Note on October 15, 2008. In consideration of the
Bank’s agreement to advance of the Loan, Grantor has agreed to confirm its
conveyance to the Bank of those oil and gas properties described on the Exhibit
“A” attached hereto and made a part hereof for all purposes (the “Original
Mortgaged Properties”) and those additional oil and gas properties that are now
also described on the same Exhibit “A” (the “Additional Mortgaged Properties.”)
The Original Mortgaged Properties and the Additional Mortgaged Properties are
collectively referred to herein as the “Mortgaged Properties”.



  3.   Lien Against Mortgaged Properties. To confirm that the Deeds of Trust
cover the Mortgaged Properties and secure the Grantor’s performance under the
Note, Grantor does hereby grant, bargain, sell, convey, transfer, assign, and
set over to the Trustee designated in the Deeds of Trust the following:



  a.   Those Mortgaged Properties that are described on the Exhibit “A” that is
attached hereto and made a part hereof for all purposes, including not only the
Original Mortgaged Properties, but also the Additional Mortgaged Properties, all
as more fully completely described on Exhibit “A.”;



  b.   Without limitation of the foregoing, all other right, title and interest
of Grantor of whatever kind or character (whether now owned or hereafter
acquired by operation of law or otherwise) in and to the lands which are
described or referred to in Exhibit “A” as a part of the descriptions (contained
in such Exhibit “A”) of oil, gas and other mineral properties, or which are
otherwise described in any of the leases or other instruments described in
Exhibit “A”, even though the interest of Grantor in such lands may be
incorrectly described in, or omitted from, Exhibit “A”;



  c.   All of Grantor’s interest (whether now owned or hereafter acquired by
operation of law or otherwise) in and to all presently existing and hereafter
created oil, gas, and mineral unitization, pooling and communitization
agreements, declarations or orders, and in and to the properties covered and the
units created thereby (including, without limitation, units formed under orders,
rules, regulations or other official acts of any federal, state or other
authority having jurisdiction and so-called “working interest units” created
under operating agreements or otherwise), which cover, affect or otherwise
relate to the properties described in subparagraphs (a) and (b) above;



  d.   All of Grantor’s interest in and under (whether now owned or hereafter
acquired by operation of law or otherwise) all presently existing and hereafter
created agreements, equipment leases, production sales, purchase, exchange
and/or processing agreements, transportation agreements, farmout and/or farm-in
agreements, salt water disposal agreements, area of mutual interest agreements,
and other contracts and/or agreements which cover, affect, or otherwise relate
to the properties described in subparagraphs (a), (b), or (c) above or to the
operation of such properties or to the treating, handling, storing, transporting
or marketing of oil, gas, other hydrocarbons, or other minerals produced from
(or allocated to) such properties, including, but not limited to, those
contracts listed in Exhibit “A”, as same may be amended or supplemented from
time to time; and



  e.   All of Grantor’s interest (whether now owned or hereafter acquired by
operation of law or otherwise) in and to all equipment, improvements, materials,
supplies, fixtures and other property (including, without limitation, all wells,
pumping units, wellhead equipment, tanks, pipelines, flow lines, gathering
lines, compressors, dehydration units, separators, meters, buildings, injection
facilities, salt water disposal facilities, and power, telephone and telegraph
lines) and all easements, servitudes, rights-of-way, surface leases and other
surface rights, which are now or hereafter used, or held for use, in connection
with the properties described in subparagraphs (a), (b), and (c) above, or in
connection with the operation of such properties, or in connection with the
treating, handling, storing, transporting or marketing of oil, gas other
hydrocarbons, or other minerals produced from (or allocated to) such properties.

IN ADDITION TO THE REAL AND PERSONAL PROPERTIES, RIGHTS, TITLES, INTERESTS, AND
ESTATES DESCRIBED OR TO WHICH REFERENCE IS MADE IN PARAGRAPHS (a) THROUGH (e),
INCLUSIVE, ABOVE, IF GRANTOR CURRENTLY OWNS OR HEREAFTER ACQUIRES AN INTEREST IN
ANY OTHER OIL, GAS, OR OTHER MINERAL INTEREST (INCLUDING, BUT NOT LIMITED TO,
ANY AND ALL LEASEHOLD INTERESTS, WORKING, INTERESTS, OVERRIDING ROYALTY
INTERESTS, PARTICIPATING AND NON-PARTICIPATING ROYALTY INTERESTS, NET PROFITS
INTERESTS, PRODUCTION PAYMENT INTERESTS, UNLEASED MINERAL INTERESTS, AND ANY
OTHER INTEREST IN MINERALS) IN ANY OF THE COUNTIES SET FORTH ON THE COVER PAGE
OF THIS INSTRUMENT OR IN THE PREFACE TO THE EXHIBIT “A” THAT IS ATTACHED HERETO
(COLLECTIVELY, THE “SUBJECT COUNTIES”), THE TITLE TO WHICH EITHER CURRENTLY OR
HEREAFTER STANDS IN GRANTOR’S NAME, GRANTOR DOES GRANT, BARGAIN, SELL, ASSIGN,
TRANSFER, AND CONVEY THAT INTEREST TO THE TRUSTEE, FOR THE BENEFIT OF THE
BENEFICIARY. GRANTOR SPECIFICALLY AFFIRMS THAT IT INTENDS THAT ANY SUCH INTEREST
IS TO BE INCLUDED WITHIN THE DEFINITION OF THE MORTGAGED PROPERTY, AND FURTHER
INTENDS TO CONVEY TO THE TRUSTEE, FOR THE BENEFIT OF THE BENEFICIARY, AS A PART
OF THE MORTGAGED PROPERTY, EVERY POSSIBLE PRESENT INTEREST THAT GRANTOR HAS TO
ANY OIL, GAS, OR MINERAL PROPERTY LOCATED IN ANY OF THE SUBJECT COUNTIES,
WHETHER ACTUALLY OR PROPERLY DESCRIBED HEREIN OR NOT, AND ALL OF SAID OIL, GAS,
AND MINERAL INTERESTS ARE COVERED AND INCLUDED HEREIN AS FULLY IN ALL RESPECTS
AS IF THEY HAD BEEN ACTUALLY AND PROPERLY DESCRIBED HEREIN. IN LIGHT OF THE
DECISION IN GREER V. J. HIRAM MOORE, LTD., 72 S.W.3D 436 (TEX. APP.–CORPUS
CHRISTI 2002, PET. DENIED, GRANTED ON REHEARING), GRANTOR INTENDS FOR THIS
PARAGRAPH, WHEN READ IN CONJUNCTION WITH THE ENTIRETY OF THIS INSTRUMENT, TO
CLEARLY EXPRESS GRANTOR’S INTENTIONS BEYOND A REASONABLE LEVEL OF CERTAINTY.
GRANTOR DOES NOT INTEND TO LIMIT THE OIL, GAS, AND MINERAL INTERESTS IN LANDS
IDENTIFIED BY THIS PROVISION TO SMALL PIECES OR STRIPS OF LAND THAT MAY EXIST
WITHOUT THE KNOWLEDGE OF ANY ONE OF THE PARTIES TO THIS INSTRUMENT BY REASON OF
INCORRECT SURVEYING, CARELESS LOCATION OF FENCES, OR OTHER MISTAKES. RATHER,
GRANTOR SPECIFICALLY INTENDS FOR THIS DEED OF TRUST TO INCLUDE ALL OIL, GAS, AND
MINERAL INTERESTS IN THOSE LANDS OWNED BY GRANTOR IN THE SUBJECT COUNTIES,
INCLUDING SPECIFICALLY ANY OIL, GAS, OR MINERAL INTEREST THAT GRANTOR MAY OWN IN
SAID COUNTY, WHETHER ACTUALLY AND PROPERLY DESCRIBED HEREIN OR NOT.



  4.   Security Interest in Personal Properties: In order to further secure the
payment of the secured indebtedness and the performance of the obligations,
covenants, agreements, warranties, and undertakings of Grantor hereinafter
described, Grantor hereby grants to the Bank a security interest in the entire
interest of Grantor (whether now owned or hereafter acquired by operation of law
or otherwise) in and to:

a. The Mortgaged Properties;



  b.   All oil, gas, other hydrocarbons, as-extracted collateral, and other
minerals produced from or allocated to the Mortgaged Properties, and any
products processed or obtained therefrom (herein collectively called the
“Production”), and all liens and security interests in the Production securing
payment of the proceeds of the Production including, but not limited to, those
liens and security interests provided under statutes enacted in the
jurisdictions in which the Mortgaged Properties are located;



  c.   All equipment, inventory, improvements, fixtures, accessions, goods and
other personal property of whatever nature now or hereafter located on or used
or held for use in connection with the Mortgaged Properties (or in connection
with the operation thereof or the treating, handling, storing, transporting,
processing, or marketing of Production) and all renewals or replacements thereof
or substitutions therefore;



  d.   All contract rights, contractual rights, and other general intangibles
related to the Mortgaged Properties, the operation thereof (whether Grantor is
operator or non-operator), or the treating, handling, storing, transporting,
processing, or marketing of Production, or under which the proceeds of
Production arise or are evidenced or governed;



  e.   All geological, geophysical, engineering, accounting, title, legal, and
other technical or business data concerning the Mortgaged Properties, the
Production, or any other item of Property (as hereinafter defined) which are in
the possession of Grantor or in which Grantor can otherwise grant a security
interest, and all books, files, records, magnetic media, computer records, and
other forms of recording or obtaining access to such data;



  f.   All money, documents, instruments, chattel paper, securities, accounts,
or general intangibles arising from or by virtue of any transaction related to
the Mortgaged Properties or the Production (all of the properties, rights and
interests described in Paragraph 3, subparagraphs (a), (b), (c), (d) and
(e) above and this Paragraph 5, subparagraph (f) being herein sometimes
collectively called the “Collateral”); and



  g.   All proceeds of the Collateral or payments in lieu of Production (such as
“take or pay” payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets (the Mortgaged Properties,
the Collateral and the proceeds of the Collateral and payments in lieu of
Production being herein sometimes collectively called the “Property”).



  5.   Financing Statement



  a.   This Amendment covers goods which are or are to become fixtures on the
real property described herein. This Amendment shall be effective as a financing
statement filed as a fixture filing with respect to all fixtures included within
the Property and is to be filed for record in the real property records of each
county in which any part of the Mortgaged Properties (including said fixtures)
is situated. This Amendment shall also be effective as a financing statement
covering as-extracted collateral, minerals or the like (including oil and gas)
and accounts arising out of the sale at the wellhead or minehead of the wells or
mines located on the Mortgaged Properties of oil, gas, or other minerals in
which Grantor has an interest before extraction, and is to be filed for record
in the real property records of each county in which any part of the Mortgaged
Properties is situated. The Grantor is the debtor. This Amendment shall also be
effective as a financing statement covering any other Property and may be filed
in any other appropriate filing or recording office. The mailing address of
Grantor from which information concerning the security interests hereunder may
be obtained is the address of the Grantor set forth below. Grantor is a Texas
limited partnership with its principal office in Midland County, Texas.



  b.   A photographic or other reproduction of this Amendment or of any
financing statement relating to this Amendment shall be sufficient as a
financing statement for any of the purposes referred to in paragraph 6.a. above.



  c.   The Bank may at any time notify the account debtors or obligors of any
accounts, chattel paper, negotiable instruments or other evidences of
indebtedness included in the Collateral to pay the Bank directly.



  d.   The Bank shall have the right, without the consent or joinder of the
Grantor, to execute and file with any governmental authority such financing
statements, financing statement amendments and continuation statements as may,
in the sole discretion of the Bank, be necessary or advisable to maintain,
perfect or otherwise evidence the Lien of the Bank in and to any of the
Mortgaged Property. The Grantor, as Debtor, hereby expressly authorizes the
Bank, as Secured Party, to file any such financing statement without the
signature of the Grantor to the extent permitted by applicable law.



  6.   Continuation of Deed of Trust. None of the rights, titles, liens,
interests, securities or equities existing or to exist under the Deed of Trust
or any other instrument executed in connection with or as security for any of
the secured indebtedness shall be released, diminished, or impaired hereby. The
Deed of Trust, as amended hereby, is recognized to be in force and effect,
subsisting and valid, covering all of the Mortgaged Properties and Collateral;
and Grantor does hereby convey the Mortgaged Properties, to the extent the same
have not been previously released, to the Trustee to secure and enforce payment
of the secured indebtedness (which includes the Notes and grants to Bank a
security interest in the Mortgaged Properties and all proceeds thereof to secure
the secured indebtedness (which includes the Note), all in accordance with the
terms of the Deed of Trust, as amended by this Amendment. All rights and liens
existing and to exist under the Deed of Trust, as amended hereby, are renewed,
extended, carried forward, and conveyed to secure all of the secured
indebtedness.



      7. Representations and Warranties: By the execution of this instrument,
Grantor represents and warrants that (a) the representations and warranties
stated in the Deed of Trust and in this Amendment are true and correct as of the
date hereof and apply with equal force and effect to the Mortgaged Properties,
as described in Exhibit “A” attached hereto; and (b) neither an Event of
Default, as described in the Deed of Trust, as so amended, nor any event which
with the lapse of time or notice, or both, could become an Event of Default, has
occurred as of the date hereof.

THIS AMENDMENT TO DEEDS OF TRUST, THE NOTES, THE LOAN AGREEMENT, AND ALL OTHER
LOAN PAPERS EXECUTED SUBSTANTIALLY CONCURRENTLY HEREWITH TOGETHER CONSTITUTE A
WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

{The remainder of this page is intentionally blank. Signature page follows.}

Effective as of August 1, 2008, but executed the day of acknowledgment.

PERMIAN LEGEND PETROLEUM LP, a Texas limited partnership

          3327 West Wadley Avenue, Suite 3, #267         Midland, Texas 79707  
By:   Permian Legend LLC, its general partner        
By:       /s/ Lisa P. Hamilton—
       
 
       
Lisa P. Hamilton, Manager

By:      /s/ Ronnie L. Steinocher—
Ronnie L. Steinocher, Manager

GRANTOR

AMERICAN STATE BANK

620 North Grant Avenue
Odessa, Texas 79761

By:      /s/ Mike Marshall      



Mike Marshall

Executive Vice President

BENEFICIARY

     
THE STATE OF TEXAS
COUNTY OF ECTOR
  §
§
§

This instrument was acknowledged before me on the        day of August 2008, by
Lisa P. Hamilton, Manager of Permian Legend LLC, a Texas limited liability
company, acting as the General Partner of PERMIAN LEGEND PETROLEUM LP, a Texas
limited partnership, on behalf of said limited liability company and limited
partnership.

      

Notary Public, State of Texas

     
THE STATE OF TEXAS
COUNTY OF ECTOR
  §
§
§

This instrument was acknowledged before me on the        day of August 2008, by
Ronnie L. Steinocher, Manager of Permian Legend LLC, a Texas limited liability
company, acting as the General Partner of PERMIAN LEGEND PETROLEUM LP, a Texas
limited partnership, on behalf of said limited liability company and limited
partnership.

      

Notary Public, State of Texas

     
THE STATE OF TEXAS
COUNTY OF ECTOR
  §
§
§

This instrument was acknowledged before me on the        day of August 2008, by
Mike Marshall, Executive Vice President of American State Bank, a Texas banking
association, on behalf of said association.

      

Notary Public, State of Texas

